Citation Nr: 1700155	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  07-39 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the Veteran's countable income exceeds the annual limit for receipt of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to October 1969. 

This appeal to the Board of Veterans' Appeals (Board) is from a January 2007 decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.

In October 2010, as support for his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.  A transcript of the hearing is of record.  

The Board subsequently, in December 2010, remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development, including especially for consideration of additional expenses (namely, unreimbursed medical expenses) the Veteran believed might offset his countable yearly income to, in turn, allow for receipt of the nonservice-connected pension benefits at issue.  There was compliance, certainly the acceptable substantial compliance, with the remand directives, particularly in terms of doing the necessary audit and re-calculations.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Unfortunately, however, the claim continued to be denied on remand, so it is again before the Board.  


FINDING OF FACT

The Veteran's countable annual income, less excludable expenses, exceeds the maximum annual pension rate (MAPR) for nonservice-connected pension.


CONCLUSION OF LAW

The criteria are not met for entitlement to nonservice-connected pension benefits. 38 U.S.C.A. §§ 1503, 1521, 1522, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.260, 3.261, 3.262, 3.271, 3.272 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Nonservice-connected improved pension is available to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct, or who is 65 years of age or older.  38 U.S.C.A. §§ 1501-1503, 1513, 1521, 1522; 38 C.F.R. §§ 3.3 (a)(3), 3.23.  The purpose of VA pension benefits is to provide a subsistence income for Veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Recipients are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

To be eligible for nonservice-connected pension, the Veteran's countable annual income must not exceed the specified MAPR, as increased periodically and reported in the Federal Register.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  The MAPR is published in Appendix B of VA's Adjudication Manual M21-1, and is given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21.

The MAPR varies depending on several factors, including the number of dependent children.  

Countable income consists of payments of any kind from any source received during a 12-month annualization period (e.g., a year), unless specifically excluded.  Countable income expressly includes gross salary or wages of a veteran.  Social Security Administration (SSA) and VA benefits also constitute countable income, as they are not specifically excluded. See 38 C.F.R. §§ 3.271, 3.272.  In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) are generally counted as income during the 
12-month annualization period in which received.  Fractions of dollars will be disregarded in computing income; and only those amounts that are listed in 38 C.F.R. § 3.272 may be excluded from countable income for determining entitlement to improved pension.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272.  

Unreimbursed medical expenses (UMEs) paid by a claimant may be used to reduce the claimant's countable income - provided certain conditions are met.  Relevant to this case, UMEs paid within the 12 month annualization period are excluded from income, if:  (i) They were or will be paid by a veteran or spouse for medical expenses of the veteran, spouse, children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) They were or will be incurred on behalf of a person who is a member or a constructive member of the veteran's or spouse's household; and (iii) They were or will be in excess of 5 percent of the applicable MAPR(s) for the veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272 (g).


Analysis

The Veteran filed a claim for nonservice-connected pension on December 27, 2006.  For an original claim for pension, the initial annualization period extends from the date of receipt of the claim through the end of the month that is 12 months from the month during which entitlement arose.  See M21-1, Part V, Subpart iii, 1.E.7.a.  Subsequent annualization periods are based on the calendar year.  Thus, the Veteran's initial annualization period is from December 27, 2006 to December 31, 2007.

The Veteran receives SSA disability income.  He does not contest its use to calculate his yearly income.  A January 2007 SSA payment inquiry revealed that, as of December 2006, he received monthly SSA payments of $1,482.50 for a total of $17,790 annually.  

During his October 2010 Travel Board hearing, the Veteran alleged that his personal expenses, alone, reduce his countable income to below the MAPR.  However, he also has stated that he is responsible for the medical insurance, 
co-payments, glasses, and similar medical expenses for his son.  (See January 2007 VA Form 21-4138.)  Since, however, he readily admits that he is not the custodial parent of his son, and, as discussed below, he has not provided supporting evidence that he has a dependent child, the Board considers only the MAPR for a Veteran with no dependents.  

The MAPR for a Veteran with no dependents was $10,929 as of December 1, 2006, which is the income limit the RO cited in its January 2007 decision.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part 1, Appendix B.  

Medical expenses exceeding five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(I)(iii).  Five percent of the MAPR was $546 for the year beginning December 1, 2006, the applicable time at issue.  

In January 2007, the Veteran submitted a Medical Expense Report (MER) listing numerous payments and the dates of such payments.  The vast majority of them were prior to December 2006.  The only expense from December 27, 2006, the beginning of the annualization period, was a $110 prescription.  He also asserted that he had spent $719 in travel expenses (mileage of 20 cents per mile).

The Veteran additionally has listed several other medical expenses in relation to his claim; however, those expenses were all incurred prior to the initial annualization period, which to reiterate began on December 27, 2006; therefore, they are not generally considered by VA since outside the window of applicability.

A VA audit of the Veteran's 2006 medical expenses considered his monthly insurance premiums.  Pursuant to M21-1, Part V.i.3.D.1.d, insurance premiums are a recurring medical expense that are allowed prospectively on a continuing basis.  

The premiums were listed as follows:

Kaiser Insurance: $148.00 per month x 12 months = $1,776.00 
Dental Insurance: $85.04 per month x 12 months = $1,020.48 
Medicare: $93.50 per month x 12 months = $1,122.00

Thus, the Veteran's insurance premiums totalled $3,918.48.  Added to this amount was the prescription already alluded to of $110.00 from December 27, 2006, for a grand total of $4,028.48.  Although he has stated that he pays mileage, this is not considered a medical expense, nor has he provided an accurate accounting of it from December 27, 2006.

For the year 2006, the Veteran's income was $16,000.  The amount of $4,028.48 (because it exceeds five percent of the MAPR) is deducted from $16,000 for a total countable income of $11,972.

The maximum allowable income for 2006, however, was $10,929.  The Veteran's income of $11,972 therefore clearly exceeds that amount.  Thus, he does not meet the eligibility requirements for nonservice-connected pension.  

The Board also has considered the Veteran's statement that he pays insurance for his alleged son, D., in the amount of $101.00 per month.  $101.00 per month times 12 months is $1,212.  Thus, if this amount was included as an expense of the Veteran, he would meet the eligibility requirements for nonservice-connected pension.  However, and importantly, he has failed to provide sufficient supporting evidence that D. is his son and that the Veteran pays his monthly insurance premiums or other expenses for him (i.e., co-payments, glasses, etc.)

During the October 2010 Travel Board hearing, the Veteran's representative testified:

There's been an issue of his son [D.] and whether or not his income and his medical expenses were counted.  And the VA asked for the veteran to submit a 686C in order to prove that his son was actually his son and they would try to account for those medical expenses, however, the veteran is saying, after we discussed this, that he doesn't have - he would like to pull his son away from the issue.

The Board has perused the claims file but cannot find sufficient evidence of a dependent son by the name of D.  Records do indicate a son, however, he was noted to be the Veteran's emergency contact and his name begins instead with an R.  In addition, on his April 2006 VA Form 21-526 application for VA benefits, the Veteran listed that he was divorced and that he did not have any dependent children (See box 16) and that he did not have any unmarried children (See box 18).  Thus, the Board cannot consider him as having a dependent child for whom he incurs medical expenses.  


The RO limited its adjudication to whether the Veteran is entitled to nonservice-connected pension benefits for pension year 2006; thus, the Board will likewise limit its adjudication to this timeframe.  As an aside, however, the Board also notes that if the expenses and income remained the same, the Veteran would not meet the countable income requirements for the pension years prior to 2011.  The MAPR levels for 2011 and the succeeding years exceed $12,000; but his income would have increased based on his SSA benefits and cost of living increases in the years 2007, 2008, 2009, 2012, 2013, 2014, and 2015.  He has not supplied information with regards to the years after pension year 2006.

Based on the foregoing, the Veteran's countable income exceeds the maximum  limit for this benefit.  Therefore, his claim must be denied. 38 U.S.C.A. §§ 1521, 5107; 38 C.F.R. §§ 3.271, 3.272, 3.351.


ORDER

The claim of entitlement to nonservice-connected pension benefits is denied.




____________________________________________
KEITH ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


